DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on May 08, 2019.
 	
 	Claims 1-18 are pending.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/8/19, 7/10/19, 2/5/20 and 9/10/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-6 recite the limitation "a plurality of remote migration artifacts maintained by the cloud-based provisioning system" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasetsky (U.S. PGPub. No. 2018/0213036) in view of Jubran (U.S. PGPub. No. 2013/0346260).

 	As to Claims 1, 7 and 15, Vasetsky discloses a method for use in managing a networked computing system, comprising: receiving a trigger for a migration of a plurality of local migration artifacts from a first deployment state associated with an on-premises network management system to a second deployment state (A migration is started during the initial cloud bursting phase wherein a plurality of local migration artifacts, such as workload data and storage information from a first on-premises data center is collected to be migrated to a second deployment state in a cloud network.  Paragraph 0093); and 
 	migrating the plurality of local migration artifacts from the first deployment state associated with the on-premises network management system to the second deployment state associated with the cloud-based provisioning system (A plurality of local migration artifacts, such as workload data and storage information from a first on-premises data center are collected and migrated to a second deployment state in a cloud network.  Paragraph 0093), the migration including reconciling at least one local migration artifact of the plurality of local migration artifacts with a plurality of remote migration artifacts maintained by the cloud-based provisioning system (The workload artifacts are migrated and reconciled between the on-premises data center and the cloud. Paragraph 0093), wherein the at least one local migration artifact includes at least one of a device inventory of a plurality of network devices managed by the on-premises network management system, certificates that the on-premises network management system will be providing to the network devices, monitoring statistics about the network devices managed by the network management system, alerts that have been issued by the network management system, and syslog messages that have been issued by the network management system (The local migration artifact includes monitored statistics about the network devices data access patterns. Paragraphs 0102-0104).
 	However, Vasetsky is silent in regards to whether the migration is seamless migration.
 	Jubran, in the same field of endeavor, teaches using a seamless migration (Abstract; Paragraph 0019).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined a method of migration as taught by Vasetsky with using a seamless migration as taught by Jubran.  The motivation would have been to increase efficiency of the migration process.

Claims 2 and 10, Vasetsky-Jubran teach the method as previously discussed in Claim 1.  Vasetsky further teaches wherein the second deployment state is online and off-premises (Paragraph 0093).
	
	As to Claims 3 and 11, Vasetsky-Jubran teach the method as previously discussed in Claim 2.  Vasetsky further teaches wherein seamlessly migrating the plurality of local migration artifacts from the first deployment state associated with the on-premises network management system to the second deployment state includes: seamlessly migrating the plurality of local migration artifacts from the on-premises network management system to a cloud-based network management system (Seamless migration as discussed in Claim 1, taught by Jubran); and shifting a connection of a plurality of network devices with which the plurality of local migration artifacts are associated from the on-premises network management system to the cloud-based network management system (A remote data channel is created and the artifacts are transferred to the cloud via said channel. Paragraph 0093).
	
	As to Claims 4, 12 and 16, Vasetsky-Jubran teach the method as previously discussed in Claim 1.  Jubran further teaches wherein: the first deployment state is offline and on-premises and the second deployment state is online and on-premises; the plurality of local migration artifacts include a local device inventory and a plurality of local device certificates (Hardware inventory and certificates. Paragraph 0042); 
 	the plurality of remote migration artifacts include a remote device inventory and a plurality of remote device certificates; and reconciling the at least one local migration artifact of the plurality of local migration artifacts with the plurality of remote migration artifacts includes: reconciling the local device inventory of the on-premises network management system and the remote device inventory of the cloud-based provisioning service; and reconciling the local device certificates and the remote device (The inventory is deployed on the remote fabric and the local artifacts are reconciled on the new FCC instance. Paragraph 0042).
	
	As to Claims 5, 13 and 17, Vasetsky-Jubran teach the method as previously discussed in Claim 1.  Vasetsky further teaches reconciling the local device inventory and the remote device inventory; and reconciling network data between the on-premises network management system and the cloud-based provisioning service upon reconciliation of the local device inventory and the remote device inventory (The workload artifacts are migrated and reconciled between the on-premises data center and the cloud. Paragraph 0093).
	
	As to Claims 6, 14 and 18, Vasetsky-Jubran teach the method as previously discussed in Claim 1.  Vasetsky further teaches wherein the first deployment state is online and on-premises and the second deployment state is online and off-premises; the plurality of local migration artifacts include a plurality of local network data; the plurality of remote migration artifacts include a plurality of remote network data; and reconciling the at least one local migration artifact of the plurality of local migration artifacts with the plurality of remote migration artifacts includes reconciling the local network data and the remote network data (The workload artifacts are migrated and reconciled between the on-premises data center and the cloud. Paragraph 0093).
	
 	As to Claim 8, Vasetsky-Jubran teach the method as previously discussed in Claim 7.  Vasetsky 

further teaches wherein the software component integrated into the on-premises network management system (Cloud Bursting Application. Paragraph 0046).

 	As to Claim 9, Vasetsky-Jubran teach the method as previously discussed in Claim 7.  Vasetsky 

further teaches wherein the software component is an application, a service, or a daemon (Cloud Bursting Application. Paragraph 0046).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456